Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 12/17/2020 Claims 1-20 have been examined. 

Response to Arguments
Applicant’s note on Applied References:
In response to typo error “Andreev" (see Remarks, page 10), the error has been corrected.
Applicant’s arguments on 35 U.S.C 102/103: 
Applicant’s arguments filed 11/11/2019 have been fully considered.

Applicant Argument #1:
Applicant argues that the request of Kweon is not a request "for an MP-TCP capability" per claim 1 (page 11) 
Examiner Response to Argument #1:
In response to the applicant argument, the examiner respectfully disagrees. Kweon teaches that a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 
Because of the response includes the “Flag 0” indicating MPTCP capable of the remote end, so the “Flag 0” information also has been included the query request.

Applicant Argument #2:
Applicant argues that Kweon does not determine "one of the network devices that is MP-TCP capable," per claim 1 (page 11) 
Examiner Response to Argument #2:
In response to the applicant argument, the examiner respectfully disagrees. Kweon teaches at Para [0132-0133] that based on the stored mobility-related information of the remote ends, the DNS sever determines (and after that sends a response to the terminal requestor) an IP corresponding to the remote end that is MPTCP capable as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable.
Because of the response from the DNS server includes the “Flag 0” indicating MPTCP capable of the remote end, so the determining that the remote end is MP-TCP capable to be performed by the DNS server.

Applicant Argument #3:

Examiner Response to Argument #3:
In response to the applicant argument, the examiner respectfully disagrees. The examiner respectfully notes to the applicant that the current 103 rejection of the office action is based on how Kweon reference reads on the claim language in the claims, wherein claim 1 and other claims do not recite the limitation how many DNS responses that are processed by the client device.

Applicant Argument #4:
Applicant argues that regarding claim 2, Mao does not mention MP- TCP at all. Mao merely describe "option fields," which have nothing to do with "an indication of the at least one of the IP addresses corresponding to a respective network device that is MP-TCP capable" (pages 12-13) 
Examiner Response to Argument #4:
The examiner respectfully disagrees, Even though Wang does not explicitly discloses the limitation of claim 2, however:
Kweon teaches the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device that is MP-TCP capable (Para 0133 and table 5: the DNS server 1728 provides the host name of the remote end 1726 and the mobility-related capability information of the remote end 1726; and Para 0128, table 
Mao teaches parse the DNS query to identify an options information field of a set of information fields; and determine, based on the options information field, that the options information field indicates a request that the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device (Para 0040 - the DNS query request received by the receiving module in this embodiment may be a request for querying the IP address corresponding to the domain name; and Fig. 5 shows option fields of the query request as an option code field, an option length field and an option data field; So, based on information from the received query request, the DNS server determines response information corresponding to the request)
So, the combination the teachings of Kweon and Mao (as stated above), in fact, teaches whole the limitation of claim 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 


Claims 1, 3, 5, 11, 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Publication No. US 2011/0082931 A1 (Wang hereinafter) in view of Kweon et al. Publication No. US 2016/0286441 A1 (Kweon hereinafter)

Regarding claim 1,
Wang teaches a domain name system (DNS) device comprising:
a memory configured to store a list of Internet protocol (IP) addresses for a set of hostnames, at least one of the hostnames having two or more IP addresses (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name), the memory further storing data representing, for each of the IP addresses, whether a network device corresponding to the IP address is capable of performing a service, the network device being part of a set of network devices (Para 0016-0017 - the DNS server includes an IP list updating module and an IP address selecting module, wherein the IP list updating module is adapted to monitor whether each network server is capable of providing a network service; delete an IP address of a network server incapable of providing a network service from an IP list of a DNS server or set the IP address of the network server incapable of providing a network service as invalid in the IP list according to a monitoring result). 
one or more processors implemented in circuitry and configured to:
receive, from a client device, a DNS query including a specification of a hostname (Para 0040-0041 - the DNS server receives a request from a user, wherein the request includes a specification of a domain name corresponding to one of plurality of network servers in the system) 
determine, using the memory, at least one of the IP addresses corresponding to the hostname (Para 0041 – in response to receiving the query from the user, the DNS server takes an IP list listing IP addresses of network servers which have the domain name carried in the request from the user as the IP list which corresponds to the request) and corresponding to one of the network devices that is service capable (Para 0017 – wherein the IP list only includes IP ; and
send, to the client device, a DNS response including an indication of the at least one of the IP addresses (Para 0042 - The DNS server returns the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address) 
Wang does not explicitly disclose
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (MP-TCP).
receive, from a client device, a DNS query including a request for an MP-TCP capability.
determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
Kweon teaches:
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable).
receive, from a client device, a DNS query including a request for an MP-TCP capability (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable) and 
determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable (Para 0132-0133 – Based on the stored mobility-related information of the remote ends, the DNS sever determines (and after that sends a response to the terminal requestor) an IP corresponding to the remote end that is MPTCP capable as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable; and Para 0070 – based on received response, the mobility orchestrator 712 of the terminal may identify and determine that the remote end supports the MPTCP).


Regarding claim 3, the DNS device of claim 1 above,
Wang teaches
receive configuration data specifying a subset of network devices of the set of network devices that are service capable (Para 0060-0065 and Fig. 4 – the DNS server 402 receives current health status, workload condition and web speed information of each network server of the plurality of the network servers).
store, in the memory, data indicative of the subset of network devices that are service capable (Para 0075-0076 - the DNS server may include a workload condition storing module 703 that is adapted to store a current workload condition of each network server; and based on stored current workload service capable information from this module, IP address selecting module 702 may select an IP address of a network server whose workload condition satisfies a pre-determined condition among valid IP addresses in an IP list which corresponds to the request).
While Wang teaches that network servers are corresponding for service capability based on capabilities of health status, workload condition and web speed information of each network server, Wang does not explicitly disclose:
network devices that are MP-TCP capable.
Kweon teaches:
network devices that are MP-TCP capable (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”, i.e. all remote end devices 1-2 of the system may send responses corresponding to “discover network mobility capability” for determining whether these remote end devices are MPTCP supported capability. So, based on the information from the DNS query, a particular remote end of remote ends with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).


Regarding claim 5, the DNS device of claim 1 above,
Wang teaches
determine two or more IP addresses corresponding to the hostname and corresponding to a respective network device that is service capable (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name; and Para 0071 - The IP list updating module 601 is adapted to delete an IP address of a network server which cannot be accessed from an IP list in the DNS server according to a health status of each network server).
wherein the one or more processors are configured to: identify an IP address of the two or more IP addresses that is preferable to send to the client device in the DNS response, wherein to send the DNS response, the one or more processors are configured to: send, to the client device, the DNS response indicating the IP address of the two or more IP addresses that is preferable to send to the client device (Para 0072 - The IP address selecting module 602 is adapted to select an IP address from valid IP addresses in the IP list which corresponds to the request to make a network server having the selected IP address provide network services for the network user).
While Wang teaches that network servers are corresponding for service capability based on capabilities of health status, workload condition and web speed information of each network server, Wang does not explicitly disclose:
a respective network device that is MP-TCP capable.
Kweon teaches:
a respective network device that is MP-TCP capable (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).




Regarding claim 11,
Wang teaches a method comprising:
receiving, by one or more processors of a domain name system (DNS) device, a DNS query from a client device, the DNS query including a specification of a hostname (Para 0040-0041 - the DNS server receives a request from a user, wherein the request includes a specification of a domain name corresponding to one of plurality of network servers in the system), wherein the DNS device comprises a memory configured to store a list of Internet protocol (IP) addresses for a set of hostnames, at least one of the hostnames having two or more IP addresses (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name), the memory further storing data representing, for each of the IP addresses, whether a network device corresponding to the IP address is capable of performing the service, the network device being part of a set of network devices (Para 0016-0017 - the DNS server includes an IP list updating module and an IP address selecting module, wherein the IP list updating module is adapted to monitor whether each network server is capable of providing a network service; delete an IP address of a network server incapable of providing a network service from an IP list of a DNS server or set the IP address of the network server incapable of providing a network service as invalid in the IP list according to a monitoring result).
determining, using the memory, at least one of the IP addresses corresponding to the hostname (Para 0041 – in response to receiving the query from the user, the DNS server takes an IP list listing IP addresses of network servers which have the domain name carried in the request from the user as the IP list which corresponds to the request) and corresponding to one of the network devices that is service capable (Para 0017 – wherein the IP list only includes IP addresses of a network servers capable of providing the network service related to the requested domain name).
sending, by the one or more processors, a DNS response to the client device, the DNS response including an indication of the at least one of the IP addresses (Para 0042 - The DNS server returns the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address).
Wang does not explicitly disclose
receive, from a client device, a DNS query including a request for an MP-TCP capability.
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (MP-TCP).
determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
Kweon teaches:
receive, from a client device, a DNS query including a request for an MP-TCP capability (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable).
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable) and 
determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable (Para 0132-0133 – Based on the stored mobility-related information of the remote ends, the DNS sever determines (and after that sends a response to the terminal requestor) an IP corresponding to the remote end that is MPTCP capable as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable; and Para 0070 – based on received response, the mobility orchestrator 712 of the terminal may identify and determine that the remote end supports the MPTCP).
Wang and Kweon are analogous art because they are from a similar field of endeavor in the domain name system (DNS) using techniques. Therefore, it would have 

Regarding claim 13, the method of claim 11,
Claim 13 is analyzed and interpreted as a system of claim 3.
Regarding claim 15, the method of claim 11,
Claim 15 is analyzed and interpreted as a system of claim 5.

Regarding claim 19,
Wang teaches a method comprising:
sending, by a client device, a DNS query to one or more processors of a domain name system (DNS) device, the DNS query including a specification of a hostname (Para 0040-0041 - the DNS server receives a request from a user, wherein the request includes a specification of a domain name corresponding to one of plurality of network servers in the system), wherein the DNS device comprises a memory configured to store a list of Internet protocol (IP) addresses for a set of hostnames, at least one of the hostnames having two or more IP addresses (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name), the memory further storing data representing, for each of the IP addresses, whether a network device corresponding to the IP address is capable of performing a service, the network device being part of a set of network devices (Para 0016-0017 - the DNS server includes an IP list updating module and an IP address selecting module, wherein the IP list updating module is adapted to monitor whether each network server is capable of providing a network service; delete an IP address of a network server incapable of providing a network service from an IP list of a DNS server or set the IP address of the network server incapable of providing a network service as invalid in the IP list according to a monitoring result).
receiving, by the client device, a DNS response including an indication of at least one of the IP addresses corresponding to the hostname (Para 0042 - 
Wang does not explicitly disclose
sending, by a client device, a DNS query including a request for an MP-TCP capability.
wherein the DNS device storing data representing whether a network device corresponding to the IP address is capable of performing MP-TCP. 
receiving, by the client device, a DNS response including an indication of at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
Kweon teaches:
sending, by a client device, a DNS query including a request for an MP-TCP capability (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable).
wherein the DNS device storing data representing whether a network device corresponding to the IP address is capable of performing MP-TCP (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable) and
receiving, by the client device, a DNS response including an indication of at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable (Para 0132-0133 – Based on the stored mobility-related information of the remote ends, the DNS sever determines (and after that sends a response to the terminal requestor) an IP corresponding to the remote end that is MPTCP capable as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable; and Para 0070 – based on received response, the mobility orchestrator 712 of the terminal may identify and determine that the remote end supports the MPTCP).
Wang and Kweon are analogous art because they are from a similar field of endeavor in the domain name system (DNS) using techniques. Therefore, it would have 

Regarding claim 20, the method of claim 19 above,
Wang teaches
sending, by the client device, a service request to a respective network device corresponding to at least one IP address indicated by the DNS response; and receiving, by the client device, a service in response to sending the service request (Para 0042 - in response to receiving a request from a network user for accessing a network server, the DNS server selects an IP address from the valid IP addresses in the IP list which corresponds to the request and sends the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address).

Claims 2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon, and further in view of Mao et al. Publication No. US 2012/0290701 A1 (Mao hereinafter)
Regarding claim 2, the DNS device of claim 1 above,
Wang does not explicitly disclose:
parse the DNS query to identify an options information field of a set of information fields.
determine, based on the options information field, that the options information field indicates a request that the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device that is MP-TCP capable.
However, Kweon teaches:
the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device that is MP-TCP capable (Para 0133 – the DNS server 1728 provides the host name of the remote end 1726 and the mobility-related capability information of the remote end 1726; and Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.

Mao teaches:
parse the DNS query to identify an options information field of a set of information fields; and determine, based on the options information field, that the options information field indicates a request that the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device (Para 0040 - the DNS query request received by the receiving module in this embodiment may be a request for querying the IP address corresponding to the domain name; and Fig. 5 shows option fields of the query request as an option code field, an option length field and an option data field; So, based on information from the received query request, the DNS server determines response information corresponding to the request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Kweon to include the teachings of Mao. The motivation for doing so is to exercise query control actions of a DNS query based on information that is obtained from the DNS query request.

Regarding claim 6, the DNS device of claim 1 above,
Wang does not explicitly disclose wherein the DNS query includes a set of query information fields comprising:
a name information field including the specification of the hostname, wherein the hostname is coded in binary format.
a type information field including a specification of a query type of the DNS query, wherein the query type is coded in binary format, and wherein the query type indicates that the DNS query represents a request to return one or more IP addresses.
a class information field including a specification of a query class, wherein the query class is coded in binary format.
a time-to-live (TTL) information field including a specification of an amount of time in seconds, wherein the amount of time is coded in binary format, and wherein the amount of time represents an elapsed time that passes before the DNS query is invalidated; and
an options information field including the request for the MP-TCP capability, wherein the request for the MP-TCP capability is coded in binary format, the request for the MP-TCP capability occupying a single bit.
However, Mao teaches wherein the DNS query includes a set of query information fields comprising:
a name information field including the specification of the hostname, wherein the hostname is coded in binary format (Fig. 4 – fig. 4 shows a domain name field of the DNS query request)
a type information field including a specification of a query type of the DNS query, wherein the query type is coded in binary format, and wherein the query type indicates that the DNS query represents a request to return one or more IP addresses (Fig. 4 – fig. 4 shows a type field of the DNS query request)
a class information field including a specification of a query class, wherein the query class is coded in binary format (Fig. 4 – fig. 4 shows a category field of the DNS query request).
a time-to-live (TTL) information field including a specification of an amount of time in seconds, wherein the amount of time is coded in binary format, and wherein the amount of time represents an elapsed time that passes before the DNS query is invalidated (Fig. 4 – fig. 4 shows a domain lifetime of the DNS query request) and
an options information field (Fig. 4, 5 – fig. 5 shows option fields responding to resource data field on fig. 4 of the DNS query request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include 
Kweon teaches:
an options information field including the request for the MP-TCP capability, wherein the request for the MP-TCP capability is coded in binary format, the request for the MP-TCP capability occupying a single bit (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.

Regarding claim 12, the method of claim 11,
Claim 12 is analyzed and interpreted as a system of claim 2.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon, and further in view of Kommula et al. Patent No. US 7,254,626 B1 (Kommula hereinafter)
Regarding claim 4, the DNS device of claim 1 above,
Wang teaches
send each packet of a set of packets to a respective network device of the set of network devices, wherein the packet of the set of packets includes a requesting an service capability of the respective network device of the set of network devices (Para 0036 – each network server whose IP address is listed 
receive, from each respective network device of the set of network devices, a acknowledged (ack) packet of a set of ack packets, wherein each the ack packet of the set of ack packets includes a indicating whether the respective network device is service capable; determine, based on the indicating of each ack packet of the set of ack packets, whether each respective network device corresponding to an ack packet of the set of ack packets is service capable (Para 0036 - the health status of the each network server is submitted to the DNS server, wherein the DNS server determines service capable of the each network server based on the received health status).
store, in the memory, data representing whether each respective network device corresponding to an ack packet of the set of ack packets is service capable (Para 0038 – based on the received health status, the DNS server deletes an IP address of a network server which is inaccessible from the IP list of the DNS server or sets the IP address of the network server which is inaccessible in the IP list as invalid according to the health status).
Wang does not explicitly disclose:
send each transmission control protocol (TCP) synchronization (syn) packet of a set of TCP syn packets to a respective network device of the set of network devices, wherein a header of each TCP syn packet of the set of TCP syn packets includes a TCP flag requesting an MP-TCP capability of the respective network device of the set of network devices.
receive, from each respective network device of the set of network devices, a TCP acknowledged (TCP ack) packet of a set of TCP ack packets, wherein a header of each TCP ack packet of the set of TCP ack packets includes a TCP flag indicating whether the respective network device is MP-TCP capable.
determine, based on the TCP flag of each TCP ack packet of the set of TCP ack packets, whether each respective network device corresponding to a TCP ack packet of the set of TCP ack packets is MP-TCP capable.
Kommula teaches:
send each transmission control protocol (TCP) synchronization (syn) packet of a set of TCP syn packets to a respective network device of the set of network devices, wherein a header of each TCP syn packet of the set of TCP syn packets includes a service capability of the respective network device of the set of network devices; receive, from each respective network device of the set of network devices, a TCP acknowledged (TCP ack) packet of a set of TCP ack packets, wherein a header of each TCP ack packet of the set of TCP ack packets includes a indicating whether the respective network device is service capable (Col 5 lines 17-45 - GSLB switch 12 performs, for each IP address on the IP address list (e.g., host server 26I), a layer 4 health check, wherein the layer 4 health check can be a Transmission Control Protocol (TCP) health check. For example, under the TCP protocol, a TCP SYN packet can be sent, and the health of the target is established when a corresponding TCP ACK packet is received back from the target).
determine, based on each TCP ack packet of the set of TCP ack packets, whether each respective network device corresponding to a TCP ack packet of the set of TCP ack packets is service capable (Col 5 lines 17-45 - If a host server or an associated application fails any of the TCP health checks it is disqualified from being the "best" site and may be excluded from the IP address list to be returned to client program 28. Since the TCP health check indicates whether or not a host server is available, the health check metric is suitable for use to eliminate an IP address from the candidates for the "best" IP address).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kommula. The motivation for doing so is to provide an address of a server that is expected to serve a client with a high performance in a given application in response to resolving a DNS query by the client.

Kweon teaches:
a TCP flag indicating whether the respective network device is MP-TCP capable (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.


Regarding claim 14, the method of claim 11,
Claim 14 is analyzed and interpreted as a system of claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon, and further in view of Treuhaft et al. Publication No. US 2013/0275570 A1 (Treuhaft hereinafter)
Regarding claim 7, the DNS device of claim 1 above,
Wang does not explicitly disclose wherein the DNS response includes a set of response information fields comprising:
a name information field including the specification of the hostname included in the DNS query, wherein the hostname is coded in binary format.
a data information field including data representing the indication of the at least one of the IP addresses corresponding to the hostname and corresponding to a respective network device that is MP-TCP capable, wherein the data is coded in binary format.
a data length information field including an indication of a length in bits of the data information field, wherein the indication of the length in bits is coded in binary format.
a type information field including a specification of a data type of the data included in the data information field, wherein the specification of the data type is coded in binary format, and the data type is an IP address data type.
a class information field including a specification of a data class of the data included in the data information field, wherein the specification of the data class is coded in binary format; and
an options information field including a specification of whether each IP address indicated in the data information field is MP-TCP capable.
Treuhaft teaches
wherein the DNS response includes a set of response information fields (Para 0095 and Fig. 13 – FIG. 13 is a block diagram depicting the structure of a comprising:
a name information field including the specification of the hostname included in the DNS query, wherein the hostname is coded in binary format (Fig. 12 – a name field 902)
a data information field including data representing the indication of the at least one of the IP addresses corresponding to the hostname, wherein the data is coded in binary format (Fig. 12 – a RDATA field 916)
a data length information field including an indication of a length in bits of the data information field, wherein the indication of the length in bits is coded in binary format (Fig. 12 – a RDLENGTH field 910)
a type information field including a specification of a data type of the data included in the data information field, wherein the specification of the data type is coded in binary format, and the data type is an IP address data type (Fig. 12 – a TYPE field 908)
a class information field including a specification of a data class of the data included in the data information field, wherein the specification of the data class is coded in binary format (Fig. 12 – a CLASS field 906); and
an options information field (Para 0088 – a RDATA field 912 is used for various flags to indicate some additional information about the domain in addition to the standard DNS specified information. the flags may be used to indicate various types and levels of information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Treuhaft. The motivation for doing so is to process domain name system requests in accordance with subscriber information.
Kweon teaches:
a data information field including data representing the indication of the at least one of the IP addresses corresponding to the hostname and corresponding to a respective network device that is MP-TCP capable and an options information field including a specification of whether each IP address indicated in the data information field is MP-TCP capable (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.

Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon, and further in view of Sargent et al. Publication No. US 2009/0074008 A1 (Sargent hereinafter)
Regarding claim 8, the DNS device of claim 1 above,
Wang does not explicitly disclose:
receive the DNS query according to User Datagram Protocol (UDP), and wherein the one or more processors are further configured to: determine whether a size of the DNS response is greater than a threshold number of bytes.
Sargent teaches
receive the DNS query according to User Datagram Protocol (UDP), and wherein the one or more processors are further configured to: determine whether a size of the DNS response is greater than a threshold number of bytes (Para 0005 – DNS queries consist of a single UDP request from the client followed by a single UDP reply from the DNS server, wherein the response is inspected for determining whether response message size is greater 512 bytes threshold)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Sargent. The motivation for doing so is to provide the capability to use 

Regarding claim 9, the DNS device of claim 8 above,
Wang does not explicitly disclose:
wherein the one or more processors determines that the size of the DNS response is not greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to UDP.
Sargent teaches
wherein the one or more processors determines that the size of the DNS response is not greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to UDP (Para 0005 – UDP is capable of handling single packet messages with no more than 512 bytes of data, so if data size of the response from the DNS does not exceeds 512 bytes threshold, then the DNS server will use UDP to send the response)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Sargent. The motivation for doing so is to provide the capability to use UDP to send messages that include more data than can be handled by a single UDP packet.

Regarding claim 10, the DNS device of claim 8 above,
Wang does not explicitly disclose:
wherein the one or more processors determines that the size of the DNS response is greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to Transmission Control Protocol (TCP).
Sargent teaches
wherein the one or more processors determines that the size of the DNS response is greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to Transmission Control Protocol (TCP) (Para 0005 – UDP is capable of handling single packet messages with no more than 512 bytes of data, so if data size of the response from the DNS exceeds 512 bytes, the DNS server will use TCP to send the response)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Sargent. The motivation for doing so is to provide the capability to use UDP to send messages that include more data than can be handled by a single UDP packet.

Regarding claim 16, the method of claim 11,
Claim 16 is analyzed and interpreted as a system of claim 8.
Regarding claim 17, the method of claim 16,
Claim 17 is analyzed and interpreted as a system of claim 9.
Regarding claim 18, the method of claim 16,
Claim 18 is analyzed and interpreted as a system of claim 10.


- 29 -DOCS 123144-014UT1/2670836.1







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445